448 F.2d 1314
Charles Ray MILLER, Sr., as the father of Charles Ray Miller, Jr., a minor, Deceased, Plaintiff-Appellant,v.LOUISVILLE AND NASHVILLE RAILROAD COMPANY, Defendant-Appellee.
No. 71-2311 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 12, 1971.

Appeal from the United States District Court for the Southern District of Alabama; Virgil Pittman, Judge.
Borden Strickland, D. Wayne Childress, Mobile, Ala., for plaintiff-appellant.
W. B. Hand, Jerry A. McDowell, Hand, Arendall, Bedsole, Greaves & Johnston, Mobile, Ala., for defendant-appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966